DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.

Priority
The claim for priority from US Provisional 62/753,116 filed on 31 October 2018 is duly noted.

Drawings
The drawings are objected to because the text does not measure at least .32cm (1/8 inch).  Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.  See 37 CFR 1.84(p)(3) (Figures 8 and 9).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “S805B” has been used to designate both Single and Multiple (Figure 8).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1002 (Figure 10). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Objections
Claim 13 is objected to because of the following informalities:  
In claim 13, line 1: “one or more of the directives” is unclear if it relates to “one or more directives” (claim 1, line 6).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 14, and 15 recite receiving a data message, 
The limitation of receiving a data message, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or on paper but for the recitation of generic computer components. That is, other than reciting “by the processor,” nothing in the claim element precludes the step from practically being performed in the mind or on paper. For example, “receiving” in the context of this claim encompasses the user manually receiving the data message. Similarly, the limitation of determining whether the data message contains new information under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually determining whether new information is contained in the data message. Similarly, the limitation of determining one or more directives to trigger under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually determining directives to trigger. Similarly, the limitation of generating a registration under its broadest reasonable interpretation, covers performance of the limitation in the mind or on paper. For example, “generating” in the context of this claim encompasses the user manually generating a registration. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the receiving, determining, and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim are not patent eligible.
Claims 2-13 are dependent on claim 1 and are therefore rejected under similar reasoning as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 4, 8-10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anumala et al. (US 2020/0076896 and Anumala hereinafter).
As to claims 1, 14, and 15, Anumala discloses a system and method for provisioning new internet of things devices, the system and method having:
receiving a data message (0074, lines 1-6, 12-16); 
based on determining that the data message contains the new information, determining one or more directives to trigger based on the data message (0078, lines 1-6; 0079, lines 1-5); 
generating a registration based on the one or more triggered directives (0080, lines 1-5),
but does not explicitly teach determining whether the data message contains new information. However, since Anumala discloses the IoT gateway compares the model identifier of the first IoT device with the model identifier of the new IoT device during a registration request and the device ID is to be unique, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the comparison would determine new information (0075, lines 1-9).

As to claim 3, Anumala discloses:
determining whether the generated registration is a new registration or relates to, but does not match, an existing registration (0075, lines 1-9); 
based on determining that the generated registration is the new registration or relates to, but does not match, the existing registration, outputting the generated registration (0089, lines 3-10). 

As to claim 4, Anumala discloses:
generating an access policy based on the one or more triggered directives (0062, lines 1-2, 14-18). 

As to claim 8, Anumala discloses:
determining whether the generated registration matches an existing registration (0085, lines 1-9), 
but does not explicitly teach based upon determining that the generated registration matches the existing registration, discarding the generated registration. However, as discussed above, since Anumala discloses that the IoT gateway compares the model identifier of the first IoT device with the model identifier of the new IoT device during a registration request to ensure the device ID is to be unique, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a registration failure would occur in the case where a device ID already exists (i.e. match occurs), where an unsuccessful registration would be discarded or terminated (0075).

As to claim 9, Anumala discloses:
wherein the data message is a data context message or a data availability message (0074, lines 1-2). 

As to claim 10, Anumala discloses:
wherein it is determined that the data message contains the new information based on the data message identifying: a new entity in the IoT system, a new attribute of a known entity in the IoT system; new metadata of the known entity; or a new metadata value for the known entity (0074, lines 1-6). 
As to claim 13, Anumala discloses:
wherein one or more of the directives are received from a system administrator (0010, lines 8-14). 

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anumala as applied to claims 1 and 4 above, and further in view of Di Girolamo et al. (US 2020/0244741 A1 and Di Girolamo hereinafter).
As to claim 2, Anumala discloses:
each directive of the set of directives comprising corresponding registration generation functions (0030, lines 20-24), 
wherein the generating the registration based on the one or more triggered directives comprises: retrieving the registration generation functions of each of the one or more triggered directives (0030, lines 20-24; 0078, lines 1-6; 0079, lines 1-5), 
executing the registration generation function on the data message to generate the registration (0030, lines 20-24; 0080, lines 1-5). 
Anumala fails to specifically disclose:
wherein the one or more triggered directives are selected from a set of directives.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Anumala, as taught by Di Girolamo.

wherein the one or more triggered directives are selected from a set of directives (0172, lines 1-13).
Given the teaching of Di Girolamo, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Anumala with the teachings of Di Girolamo by selecting a directive from a set. Di Girolamo recites motivation by disclosing that a directive is selected from a set in order to implement and configure the system (0169-0172). It is obvious that the teachings of Di Girolamo would have improved the teachings of Anumala by selecting a directive from a set in order to implement and configure the system.

As to claim 5, Anumala discloses:
each directive of the set of directives comprising corresponding policy generation functions (0061, lines 1-4), 
wherein the generating the access policy based on the one or more triggered directives comprises: retrieving the policy generation functions of each of the one or more triggered directives (0061, lines 1-7; 0062, lines 1-2, 14-19), 
executing the policy generation function on the data message to generate the access policy (0062, lines 1-2, 14-19). 
Anumala fails to specifically disclose:
wherein the one or more triggered directives are selected from a set of directives.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Anumala, as taught by Di Girolamo.

wherein the one or more triggered directives are selected from a set of directives (0172, lines 1-13).
Given the teaching of Di Girolamo, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Anumala with the teachings of Di Girolamo by selecting a directive from a set. Please refer to the motivation recited above with respect to claim 2 as to why it is obvious to apply the teachings of Di Girolamo to the teachings of Anumala.

	
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anumala as applied to claim 4 above, and further in view of McKee et al. (US 2020/0125048 A1 and McKee hereinafter).
As to claim 6, Anumala fails to specifically disclose:
determining whether the generated access policy is a new access policy or relates to, but does not match, an existing access policy; 
based on determining that the generated access policy is the new access policy or relates to, but does not match, the existing access policy, outputting the generated access policy. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Anumala, as taught by McKee.
McKee discloses a system and method for management of federated systems, the system and method having:
determining whether the generated access policy is a new access policy or relates to, but does not match, an existing access policy (0008, lines 4-8; 0010, lines 4-8); 
based on determining that the generated access policy is the new access policy or relates to, but does not match, the existing access policy, outputting the generated access policy (0053, lines 1-3). 
Given the teaching of McKee, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Anumala with the teachings of McKee by outputting a new access policy that does not match. McKee recites motivation by disclosing that outputting generated new access policy that does not match ensures potentially hazardous or disruptive conditions of conflicting processes are avoided (0008, lines 7-12). It is obvious that the teachings of McKee would have improved the teachings of Anumala by outputting a non-matching new access policy in order to avoid potentially hazardous or disruptive conditions.

As to claim 7, Anumala fails to specifically disclose:
determining whether the generated access policy matches an existing access policy; 
based upon determining that the generated access policy matches an existing access policy, discarding the generated access policy. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Anumala, as taught by McKee.
McKee discloses:
determining whether the generated access policy matches an existing access policy (0008, lines 4-8; 0010, lines 4-8); 
based upon determining that the generated access policy matches an existing access policy, discarding the generated access policy (0008, lines 4-12). 
Given the teaching of McKee, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Anumala with the teachings of McKee by discarding a generated access policy that matches. Please refer to the motivation recited above with respect to claim 6 as to why it is obvious to apply the teachings of McKee to the teachings of Anumala.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anbukkarasu et al. (US 2019/0026716 A1) discloses a system and method for providing services to smart devices connected in an IoT platform.
Berdy et al. (US Patent 10,602,353 B1) discloses a system and method for extensible device identity attestation.
Byrne et al. (US 2019/0052641 A1) discloses a system and method for monitoring service policy management.
Doraiswamy et al. (US Patent 9,866,637 B2) discloses a system and method for distributed edge processing of internet of things device data in co-location facilities.
Fang (US 2016/0315816 A1) discloses a system and method for allowing cloud-based applications to automatically integrate network enabled sensors during runtime.
Klaedtke (US Patent 10,757,140 B2) discloses a system and method for monitoring event streams in parallel through data slicing.
Mangalvedkar et al. (US 2020/0177589 A1) discloses a system and method for automated IoT device registration.
Mattela et al. (US 2019/0068592 A1) discloses a system and method for unclonable registration of an internet of things device in a network.
Nakamura (US 2019/0037361 A1) discloses a system and method for information processing.
Nandwana et al. (US 2021/0035173 A1) discloses a system and method for secure communication.
Radocchia et al. (US 2017/0345019 A1) discloses a system and method for open registry for internet of things.
Sciancalepore et al. (US 2020/0059521 A1) discloses a system and method for joint IoT broker and network slice management component.
Sharma et al. (US 2020/0329368 A1) discloses a system and method for distributed internet-of-things messages.
Shuman et al. (US 2014/0244768 A1) discloses a system and method for automatic IoT device social network expansion.
Zimmerman et al. (US 2019/0253243 A1) discloses a system and method for securely configuring a new device with network credentials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH SU/Primary Examiner, Art Unit 2431